Case: 18-30567      Document: 00514914496         Page: 1    Date Filed: 04/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-30567                              FILED
                                  Summary Calendar                        April 12, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
DARREL ARTHUR BRAUN, also known as “Robert”,

                                                 Plaintiff-Appellant

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL; JEFF LANDRY, Attorney
General of Louisiana; UNKNOWN INTEL CORPORATION C.E.O.; BILL
GATES, Founder of Microsoft,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-1469


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Darrel Arthur Braun, Louisiana prisoner # 110086, who is currently
confined to the custody of the Eastern Louisiana Mental Health System,
appeals the dismissal with prejudice of his 42 U.S.C. § 1983 complaint as
frivolous and for failure to state a claim. He asserts that defendants conspired
to deprive him of his monarch status and eminent domain.                         Braun also


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30567    Document: 00514914496     Page: 2   Date Filed: 04/12/2019


                                 No. 18-30567

contends that the magistrate judge erred in failing to conduct a hearing on the
issue of whether an official from the United States Marshals Service should be
sent to Tel Aviv to obtain a document titled, “Act of In[c]eption of Statehood of
1812.”
      We review the dismissal de novo. See Geiger v. Jowers, 404 F.3d 371,
373 (5th Cir. 2005). Because Braun advances only incoherent and nonsensical
arguments on appeal, he has failed to show that the district court erred in
dismissing his complaint as frivolous and for failure to state a claim. See
Morris v. McAllester, 702 F.3d 187, 189 (5th Cir. 2012); Gentilello v. Rege, 627
F.3d 540, 544 (5th Cir. 2010).
      AFFIRMED.




                                       2